ON MOTION FOR REHEARING.
Brace, J.
— On motion for rehearing, our attention is called to the fact that the judgment was entered up, not only for the amount of. the verdict and costs in this case, but for the costs in the injunction suit. This, of course, was erroneous and the judgment will be modified by striking out the words “as well as the costs upon the trial of the injunction suit,” and as thus modified the judgment will be affirmed, and the costs of this appeal adjudged in favor of the appellants against the respondents.
All concur.